      Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 1 of 10




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 Devonte Thompson,
                                                                     Civil Action No: 4:20-cv-3220
 individually and on behalf of all others similarly situated,
                                           Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                      DEMAND FOR JURY TRIAL




        -v.-
 AMCOL Systems, Inc.,
 and John Does 1-25.

                                        Defendant(s).


       Plaintiff Devonte Thompson, (hereinafter, “Plaintiff”), a Texas resident, brings this Class

Action Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant AMCOL

Systems, Inc. (“AMCOL”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to
  Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 2 of 10




material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to ensure “that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate, Id. § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq.

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Texas consumers under § 1692

et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.
  Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 3 of 10




                                           PARTIES

   7.      Plaintiff is a resident of the State of Texas, County of Harris, residing at 222 Mason

Creek Drive #335, Katy, TX 77450.

   8.      Defendant AMCOL is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 111 Lancewood Rd.,

Columbia, SC 29210.

   9.      Upon information and belief, Defendant AMCOL is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. all individuals with addresses in the State of Texas;

           b. to whom Defendant AMCOL sent an initial letter;

           c. attempting to collect a consumer debt;

           d. which stated that nothing will be reported to credit bureaus “prior to 180 days

               from service”.

           e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.
  Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 4 of 10




   13.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

   14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   15.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant’s written communications to consumers, in the form attached as

Exhibit A, violate 15 U.S.C. §§ l692e, 1692f and §1692g.

   16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   17.      This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.
  Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 5 of 10




          b. Common Questions Predominate: Common questions of law and fact exist as

              to all members of the Plaintiff Class and those questions predominate over any

              questions or issues involving only individual class members. The principal issue

              is whether the Defendants' written communications to consumers, in the form

              attached as Exhibit A violate 15 § l692e, 1692f and §1692g.

          c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

              The Plaintiff and all members of the Plaintiff Class have claims arising out of the

              Defendants' common uniform course of conduct complained of herein.

          d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

              class members insofar as Plaintiff has no interests that are adverse to the absent

              class members. The Plaintiff is committed to vigorously litigating this matter.

              Plaintiff has also retained counsel experienced in handling consumer lawsuits,

              complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

              any interests which might cause them not to vigorously pursue the instant class

              action lawsuit.

          e. Superiority: A class action is superior to the other available means for the fair

              and efficient adjudication of this controversy because individual joinder of all

              members would be impracticable. Class action treatment will permit a large

              number of similarly situated persons to prosecute their common claims in a single

              forum efficiently and without unnecessary duplication of effort and expense that

              individual actions would engender.

   18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff
  Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 6 of 10




Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

   20.      Plaintiff repeats the allegations contained in the above paragraphs as if set forth

herein.

   21.      On or around October 3, 2019, Defendant began collection activities on an alleged

consumer debt from the Plaintiff.

   22.      This alleged debt was incurred as a financial obligation that was primarily for

personal, family or household purposes and is therefore a “debt” as that term is defined by 15

U.S.C. § 1692a (5), specifically personal medical bills.

   23.      Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

   24.      On or about October 3, 2019, Defendant sent the Plaintiff an initial collection letter.

A true and accurate copy of this letter from Defendant is attached as Exhibit A.

   25.      It contained the notices required in an initial communication by 15 U.S.C. §

1692g(a).

   26.      The letter also stated that the debt “may be reported as bad debt collection item(s) on

your credit record. However, in no event will it be reported prior to 180 days from service.”

   27.      It is unclear to what service this 180-day deadline refers.
    Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 7 of 10




     28.     This 180-day time period could be referring to 180 days from receipt of the letter, or

  in the alternative could refer to the services rendered by the original creditor.

     29.     As this sentence is open to multiple interpretations it is deceptive on its face.

     30.     In addition, juxtaposing this credit reporting threat with the FDCPA § 1692g(a)

  required 30-day deadline confuses the consumer as to his or her options.

     31.     The credit reporting threat acts to overshadow the 1692g notice, since a consumer

  would be scared to dispute for fear of his credit being negatively affected.

     32.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.



                                                COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     33.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

  paragraphs above with the same force and effect as if the same were set forth at length herein.

     34.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     35.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     36.     Defendant violated said section by:

             a. Making a misleading representation in violation of §1692e (10) by including a

                 sentence that is open to multiple interpretations, at least one of which is false.
  Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 8 of 10




   37.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              COUNT II
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                             §1692f et seq.

   38.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

paragraphs above with the same force and effect as if the same were set forth at length herein.

   39.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

   40.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   41.     Defendant violated this section by

           a. Unfairly threating to credit report this account, especially when juxtaposed next

               to the Plaintiff’s § 1692g notice rights.

   42.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                              COUNT III
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                             §1692g et seq.

   43.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

paragraphs above with the same force and effect as if the same were set forth at length herein.
  Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 9 of 10




    44.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    45.     Among the rights provided by 15 U.S.C. § 1692g(a) is a 30-day period from the

consumer’s receipt of the initial communication in which the consumer may dispute the debt or

request verification.

    46.     Defendant’s October 3, 2019 letter contained the notice required in an initial

communication by 15 U.S.C. § 1692g(a).

    47.     The letter also stated that the debt “may be reported as bad debt collection item(s) on

your credit record.”

    48.     The credit reporting threat overshadows the Plaintiff’s ability to dispute the debt for

fear of negative credit reporting.

    49.     This threat prevents the Plaintiff from properly evaluating whether to assert his

statutory rights to dispute the debt, or whether to settle the debt immediately and avoid negative

repercussions.

    50.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                                  DEMAND FOR TRIAL BY JURY


    51.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
        Case 4:20-cv-03220 Document 1 Filed on 09/15/20 in TXSD Page 10 of 10




                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Devonte Thompson individually and on behalf of all others

       similarly situated demands judgment from Defendant AMCOL Systems, Inc. as follows:


          1.       Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

          2.       Awarding Plaintiff and the Class statutory damages;

          3.       Awarding Plaintiff and the Class actual damages;

          4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          5.       Awarding pre-judgment interest and post-judgment interest; and

          6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.


       Dated: September 15, 2020                                Respectfully Submitted,

                                                        By:/s/ Yaakov Saks- Pro Hac Vice Pending
                                                        Yaakov Saks
                                                        Stein Saks, PLLC
                                                        285 Passaic Street
                                                        Hackensack, NJ, 07601
                                                        (201) 282-6500
                                                        ysaks@steinsakslegal.com
                                                        Attorneys for Plaintiff
Herb
